Citation Nr: 1109241	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-36 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to September 28, 2005, for the grant of service connection for chronic degenerative arthritis and strain in the cervical spine (neck disability). 

2.  Entitlement to an effective date prior to September 28, 2005, for the grant of service connection for chronic degenerative arthritis and strain in the thoracic and lumbar spine (back disability). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to May 1970, and his decorations include a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  VA received no communication from the Veteran, or any authorized individual, that constitutes a formal claim or may be construed as an informal claim for service connection for a neck disability prior to September 28, 2005.

2.  VA received no communication from the Veteran, or any authorized individual, that constitutes a formal claim or may be construed as an informal claim for service connection for a back disability prior to September 28, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 28, 2005, for the grant of service connection for a neck disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2010).

2.  The criteria for an effective date prior to September 28, 2005, for the grant of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claims arise from his disagreement with the effective date assigned following the grant of service connection for a neck disability and back disability.  He was advised of the requirements to substantiate a service connection claim prior to the initial unfavorable rating decision.  After disputing the effective date assigned, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date in a November 2006 letter.  Additionally, the undersigned Veterans Law Judge explained the criteria for establishing an effective date during the Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Veteran has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the effective date.  Therefore, no additional notice is required.  

Concerning the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  There is no indication that any necessary medical records remain outstanding.  Further, the Veteran has not appealed the disability ratings assigned, and there is no indication that any further medical evidence is necessary to fairly decide the issues on appeal.  As such, no further development or assistance is necessary.

II. Analysis

The Veteran seeks an effective date prior to September 28, 2005, for the grants of service connection for a neck disability and a back disability.  The effective date of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by VA's Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  		

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In this case, the evidence reflects that the Veteran sustained serious wounds during service, resulting in his discharge in May 1970 after undergoing Medical Evaluation Board (MEB) proceedings.  The Veteran filed a claim (VA Form 21-526e) in June 1970, seeking service connection for the identified diseases or injuries of gunshot wound (GSW) to the face, mouth, and both arms; shell fragment wound (SFW) of the left ribs (broken); a twisted left knee; and tropical skin disease/malaria.  In a June 1970 rating decision, prior to stabilization, the Veteran was granted a pre-stabilization total disability rating for residuals of GSW to the left chest, left face, and right arm.  Thereafter, in February 1971, the underwent a VA examination, including x-rays, and he was granted service connection was granted for several separate residuals of GSW and a total disability rating based on unemployability.  See March 1971 and April 1971 rating decisions.  There was no mention of a neck or back disability in any of these rating decisions, and the Veteran did not appeal.

The Veteran concedes that he did not expressly request service connection for a neck or back condition in the 1970s.  Rather, he asserts that there was medical evidence of such disabilities in the February 1971 VA examination and x-rays.  Specifically, he refers to a notation on the cervical spine x-ray report that there was marked deformity of the ribs, "but  this seems to have spared the cervical spine itself."  The Board notes that the Veteran also reported having numbness in the neck when he turns his head during the VA examination, although there was no mention of any back symptoms at that time.  The Veteran contends that this medical evidence should have been interpreted as a claim for service connection.  In other words, he argues that VA raised the issue of service connection for spinal disorders by conducting a cervical spine x-ray, and that these disabilities should have been addressed in rating decisions issued at that time.  See, e.g., hearing transcript.

A review of the claims file reveals that there was no action or communication to VA evidencing the Veteran's intent to apply for service connection for a neck or back disability, or a belief of entitlement to such benefit, at any time prior to September 28, 2005.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  The Board notes that the Veteran stated during the Travel Board hearing that he may have filed a claim for service connection for such disabilities in 2002.  While several rating decisions were issued in 2002, based on claims received in December 1999, there was no mention of any neck or back symptoms or diagnoses at that time.

The Board acknowledges that there may have been medical evidence of a neck disability or back disability prior to September 28, 2005, to include in the February 1971 x-ray and VA examination report, as argued by the Veteran.  However, the mere presence of medical evidence in the record does not constitute an informal claim, as it does not establish an intent to seek service connection for the disorder in question.  See 38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present here.  In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  

In conclusion, VA received no communication that constitutes a formal claim or may be construed as an informal claim for service connection for a neck disability or back disability until September 28, 2005.  Therefore, the preponderance of the evidence is against an earlier effective date for each of these disabilities, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107.

  
ORDER

An effective date prior to September 28, 2005, for the grant of service connection for a neck disability is denied.

An effective date prior to September 28, 2005, for the grant of service connection for a back disability is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


